Citation Nr: 1145666	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  10-24 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel





INTRODUCTION

The Veteran served on active duty with the United States Army from August 1969 to August 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Portland, Oregon, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The issue of entitlement to an increased rating for posttraumatic stress disorder (PTSD) is not before the Board as the Veteran did not file a substantive appeal regarding this issue.  See 38 C.F.R. §§ 20.200, 20.302 (2011).


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss first manifested during active duty service, and has persisted since that time.

2.  The Veteran's current tinnitus first manifested during active duty service, and has persisted since that time.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

The Board is granting in full the benefits sought on appeal.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be competent evidence of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he has bilateral hearing loss and tinnitus as a result of noise exposure in service, specifically from gunfire while performing his duties as a tank driver.  His DD Form 214 lists his specialty in the Army as an Armor Crewman.  He did not receive any medals indicative of combat service.

The Veteran's service treatment records reveal no complaints, findings, or treatment of either bilateral hearing loss or tinnitus during his military service.  None of his in-service audiograms reveal hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2011).  When comparing the audiogram taken at his March 1969 pre-enlistment examination with the audiogram taken at his June 1971 separation examination, the puretone threshold levels at 1000, 2000, and 4000 Hertz had all increased on the June 1971 examination.

More than 37 years after his service discharge, a December 2008 private audiogram is the first evidence which appears to reflect hearing loss for the Veteran; however, this audiogram consists only of graphical data without translation to numerical data.

At a February 2009 VA audiological examination, the Veteran reported that he had been aware of hearing loss for the last nine years or so, and that his tinnitus had been present for years.  He stated that he did not recall having hearing problems or tinnitus in the service.  The Veteran reported his noise exposure in service as a tank driver and machine gunner with no ear protection.  He acknowledged a work history of 2 years in a plywood mill loading the hot press (which he stated was not noisy), 15 years in a sawmill stacking lumber, and 14 years doing counter sales for electrical parts.  He denied a history of recreational noise.  Audiometric testing revealed bilateral sensorineural hearing loss.

The February 2009 VA examiner noted the Veteran's normal hearing at his service entrance and exit examinations, and stated that no evidence could be found to support the Veteran's claim of service connected hearing loss and tinnitus.  The examiner noted the Veteran's statement of noticing hearing problems about seven to nine years ago.  The examiner reiterated that the Veteran worked in a plywood mill and sawmill for many years, and stated that such an environment is known to involve excessive noise.  The examiner opined that the preponderance of the evidence indicated the Veteran's hearing loss and tinnitus most likely resulted from the effects of occupational noise.  The examiner concluded that the Veteran's hearing loss and tinnitus were not caused by noise exposure in service.

At an April 2009 private audiological examination, audiometric testing revealed bilateral sensorineural hearing loss.  The private examiner stated that, based upon the Veteran's case history and slope of loss, it was his opinion that the Veteran's hearing loss is noise induced, consistent with gunfire from the Army.

In a May 2009 statement, the Veteran took exception to the statement at the February 2009 VA examination that his hearing loss started only seven to nine years ago.  He alleged that his bilateral hearing loss and tinnitus both started while in service.  He noted that his hearing loss has bothered him since discharge from service, and only became a large problem in the last decade or so.

In a November 2009 statement, a private audiologist noted that the Veteran had been seen for testing in November 2009 and presented with a significant high frequency sensorineural hearing loss above 3000 Hertz in both ears.  The audiologist noted that the shape of the hearing loss is consistent with noise exposure.  The audiologist stated that, by report, the Veteran had no problems with hearing or tinnitus until after beginning basic training in the military, where he was exposed to repeated gunfire.  The audiologist noted the Veteran's report of the tinnitus becoming worse during service from involvement in a tank brigade and from loud explosions in Vietnam.  The audiologist stated that gunfire and explosions both are known to cause permanent hearing loss and tinnitus.  The audiologist opined that it is quite probable that the Veteran's tinnitus and hearing loss began from his exposure to gunfire, tank fire, and explosions while in the military.  The audiologist noted that further activities may have exacerbated the Veteran's tinnitus, but he opined that as it commenced in basic training, it is reasonable to believe that therein is the cause.

The Veteran is competent to report his bilateral hearing loss and tinnitus and can describe the symptoms of such without any specialized knowledge or training.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

There is no basis to question the credibility of the Veteran's statements.  His service treatment records document increased auditory threshold levels, and his specialty in service as an Armor Crewman is known to be associated with noise exposure.  He is currently diagnosed with bilateral hearing loss and tinnitus.  Two private audiologists provided supportive reasoning for their opinions that the Veteran's current bilateral hearing loss and tinnitus are associated with his in-service noise exposure.  While there is a negative nexus opinion from a VA audiologist, it is no more and no less probative than the private audiologists' opinions.

There is no question that the Veteran was exposed to acoustic trauma in service and there is no question he has a current hearing loss disability.  At worst, the evidence with respect to the association between the Veteran's hearing loss and tinnitus and his active service is in equipoise.  Accordingly, service connection is warranted.




ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


